DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 5, line 26, “the opening (2)”, should be changed to, --the opening (3)--.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 21-24 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (1,316,044).

    PNG
    media_image1.png
    263
    395
    media_image1.png
    Greyscale
 King discloses all of the limitations of claim 1, i.e., a wrench assembly, comprising a head 10; an opening defined by jaws disposed within said head; a first pivotal member 11 coupled to said head Fig. 2 said first pivotal member comprising a first pivotal member side surface e.g., end surface Fig. 4 disposed between opposing first pivotal member first upper and second lower faces; a plurality of radial slots 12 inwardly extending into said first pivotal member Fig. 4 in radially spaced-apart relation, each said slot inwardly extending from said first pivotal @13, each said slot extending from said first pivotal member first face to said first pivotal member second face Figs. 2-4; and a handle 1; wherein said head pivotally couples to said handle.
Regarding claim 2, PA (prior art, King) meets the limitations, i.e., wherein said first pivotal member 11 pivotally couples said head 10 to said handle 1, Fig. 2.
	Regarding claim 3, PA meets the limitations, i.e., wherein said first pivotal member 11 pivotally couples to said handle to pivot about a first pivot axis defined by pivot pin 14 passing through a first pivotal member bore 13, Fig. 4 disposed within said first pivotal member.
Regarding claim 4, PA meets the limitations, i.e., the wrench assembly of claim 3, further comprising a handle bore not numbered accommodating pin 14 Fig. 3 disposed within said handle to communicate between handle first upper and second lower faces Fig. 3.
Regarding claim 5, PA meets the limitations, i.e., the wrench assembly of claim 4, further comprising a first pivot element pin 14 configured to pass through aligned said handle bore Fig. 3 and said first pivotal member bore 13 to pivotally couple said first pivotal member 11 to said handle 1.
Regarding claim 6, PA meets the limitations, i.e., the wrench assembly of claim 5, said handle bore Fig. 3 disposed in a pair of axial protrusions 4 and 4 disposed in spaced-apart relation Fig. 3.
Regarding claim 7, PA meets the limitations, i.e., the wrench assembly of claim 2, further comprising a first axial cavity 23 disposed within said handle to communicate with a handle open first end Fig. 3.
5 slidably disposed within said first axial cavity Fig. 4, said first lock slidable between first engaged, Fig. 2 and second positions disengaged; wherein in said first position, said first lock engages with one of said radial slots to preclude movement of said head about a first pivot axis Fig. 2; and wherein in said second position bolt 5 pulled back against the spring 16, said first lock disengages from said first pivotal member, thus allowing movement of said head about said first pivot axis to adjust the position of said head in relation to said handle.
Regarding claim 21, PA meets the limitations, i.e., the wrench assembly of claim 1, said plurality of radial slots 12 disposed in said first pivotal member in radially spaced-apart relation Fig. 4.
Regarding claim 22, PA meets the limitations, i.e., the wrench assembly of claim 21, each said slot 12 inwardly extending from a first pivotal member side surface periphery toward a first pivotal member central portion towards 13, Fig. 4.
Regarding claim 23, PA meets the limitations, i.e., the wrench assembly of claim 1, said first pivotal member 11 integrated with said head Fig. 4.
Regarding claim 24, PA meets the limitations, i.e., the wrench assembly of claim 1, said first pivotal member configured integral formation to couple with said head.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24, in the alternative and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Neff et al. (3,270,597 “Neff”).
King meets all of the limitations of claim 24, as applied above, however in order to expedite the prosecution, except for the first pivotal member to be configured to removable/detachably couple with said head.

    PNG
    media_image2.png
    254
    380
    media_image2.png
    Greyscale
Neff teaches replaceable and rotatable tools having a pivotal member 22 that is detachably coupled with the head 29. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of King with detachable heads via extensions 21 and/or 28 as taught by Nerf as an alternative means of adapting the tool for different driving ends for different applications.
Regarding claim 25, PA (prior art, King modified by Nerf) meets the limitations, i.e., the wrench assembly of claim 24 said first pivotal member 22 as modified configured to differentially square shape 34, 04:10 Neff couple with said head to provide first and second configurations of said head relative to said first pivotal member allowing for different orientation.
Regarding claim 26, PA meets the limitations, i.e., the wrench assembly of claim 24, said first pivotal member 22 configured to differentially couple square shape coupling means 34 with said head to provide first and second configurations of a first pivotal member bore pass-through axis defined by pivot pin 14 relative to a rotation defined by axis of 33 (Neff) or jaws (King) which passes through said opening central axis, i.e., square 34 allowing for different orientation of the head
Regarding claim 27, PA meets the limitations, i.e., the wrench assembly of claim 24, said first pivotal member 17 (11 as modified) axially coupled to an elongate sleeve 21 and said head 29 (10 as modified) axially coupled to an elongate body square 34, Fig. 7 or sleeve 28, Fig. 1; said elongate sleeve 21 configured to receive said elongate body 34 or 28 to couple said head to said first pivotal member Figs. 8 and 1, Neff.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Neff and Owoc (6,557,442).

    PNG
    media_image3.png
    163
    286
    media_image3.png
    Greyscale
King meets all of the limitations of claim 67, i.e., a wrench assembly, comprising a head 10 having an opening defined by jaws disposed therein; an elongate body defined by 11 having opposing elongate body first front end at jaws and second ends rear, said head integrated integral with said elongate body first end; a handle 1 having a handle open first end front end with opening defined by ears 4 opposite a handle second end proximal end; wherein said head pivotal member 10, 11 pivotally couples to said handle open first end Fig. 2; said handle comprising a first axial cavity defined by 3-3 which communicates with said handle open first end distal end; a first lock bolt 5 slidably disposed within said first axial cavity 3-3, said first lock configured to releasably fix the position of said head member 10 in relation to said handle, except for an elongate sleeve having an elongate 

    PNG
    media_image4.png
    237
    156
    media_image4.png
    Greyscale
Neff teaches replaceable and rotatable tools having a pivotal member/an elongated sleeve 22 that is detachably coupled with the head 29. The elongate sleeve 22 having an elongate sleeve open first end open distal end opposite an elongate sleeve second end @17, said elongate sleeve comprising a second axial cavity receiving the head which communicates with said elongate sleeve open first end; wherein an elongate body 29/34 is receivable within said second axial cavity Fig. 8; a first pivotal member 17 integrated with said elongate sleeve second end Fig. 2, said first pivotal member comprising a first pivotal member side surface @20 disposed between opposing first pivotal member first and second faces upper and lower faces; a first plurality of radial slots 20 inwardly extending into said first pivotal member in radially spaced-apart relation Fig. 2, each said slot inwardly extending from said first pivotal member 4side surface toward a first pivotal member central portion 18, Fig. 2, each said slot extending from said first pivotal member first face to said first pivotal member second face Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of King with detachable heads via extensions 21 and/or 28 as taught by Nerf as an alternative means of adapting the tool for different driving ends for different applications.
The combination meets the claim, except for an elongated member a middle pivoting handle as recited interposed between the sleeve and the handle. 
Owoc teaches adjustable wrenches comprising a handle C, e.g., Fig. 4 and a pivoting head 10 with an elongated member E pivotally disposed therebetween.


    PNG
    media_image5.png
    287
    359
    media_image5.png
    Greyscale
The elongate member E defines a middle handle allowing angular positioning in addition to the first/sleeve pivot member having an elongate member open first end opposite an elongate member second end Fig. 3; wherein a first pivotal member 12 pivotally couples to said elongate member E open first end @32; said elongate member comprising a third axial cavity 36 which communicates with said elongate member open first end Fig. 3; a second lock 52 slidably along spring 60’ disposed within said third axial cavity Fig. 4, said second lock configured to releasably fix the position of said head in relation to said elongate member; a second pivotal member 18 integrated with said elongate member second end Figs. 3 and 6, said second pivotal member comprising a second pivotal member side surface disposed between opposing second pivotal member first upper and second lower faces; a second plurality of radial slots 16, Fig. 6 inwardly extending into said second pivotal member in radially spaced-apart relation, each said slot inwardly extending from said second pivotal member side surface toward a second pivotal member central portion Fig. 6, each said slot extending from said second pivotal member first face to said second pivotal member second face Fig. 8. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of King and Neff with the additional pivotal elongated member as taught by Owoc to provide further adjustability for assuming multiple work positions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed July 09, 2021 have been fully considered but they are not persuasive. 
The arguments regarding Ellis are acknowledged, however they are moot in view of the new grounds of rejections. The arguments regarding the obviousness rejections are also noted, however, providing radial slots that extend from upper surface of a pivot member to the lower surface is old and known as evident by newly applied reference King. Also providing a sleeve for quick interchangeable tool heads are also well known as evident by Neff. Further providing one or more elongated member or middle handles to provide further adjustability is taught by Owoc. 
Examiner was unsuccessful in reaching the applicant, however Examiner is available for further discussion.


    PNG
    media_image6.png
    121
    199
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    126
    320
    media_image7.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Burndahl and Davis are cited to disclose pivoting tools.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
July 30, 2021							Primary Examiner, Art Unit 3723